ARCHBALD, District Judge.
The stock of th'e bankrupt was appraised at $5,000, and was sold at a public sale by the. trustee for $2,800. It is now asked that a resale be ordered, the creditors who make the request having agreed to bid at least $3,200. That a sale of this kind may be se'; aside upon the sole ground of inadequacy is sustained by Balkntyne v. Smith, 205 U. S. 285, 27 Sup. Ct. 527, 5.1 L. Kd. 803; but ⅛ order' that this should be so, the difference between what the property lias brought and its real value must be such as to he unconscionable. In the present instance, in addition to the amount hid by the purchaser, $300 worth of goods was awarded to the bankrupt out of those appraised, under his exemption claim, .and $300 more was ^old with leave of the referee at private sale; so that $3,400 has been realized in all out of a possible $5,000. This is not so much as perhaps it ought to be, but comes about as near to the appraisement as is usual. The advance which is offered, however, is inconsiderable —only $-100 — and is not enough to warrant the court in overturning what has Dean done after this interval. There is also a condition attached that the stock shall be the same as when it was inspected by the representative of creditors, which further detracts from it.
It is suggested that notice of the sale was not received by some of the creditors, and that the party who had been sent to attend it missed his train. But however this might help to induce the court to order a resale if properly substantiated, the controlling thing as the case stands is Hint the amount guarantied is too small to bother with. This *674may favor the bankrupt, who is said to be the real purchaser — his brother having the name of it — at the expense of his creditors, who, also, as it seems, have other and older grievances against him; two previous failures and a fire standing to his credit. But, however this may be, they will have to get satisfaction some other way, the matter here not warranting further controversy.
The exceptions are overruled, and the action of the referee in approving the sale is affirmed.